PER CURIAM.
The petition for writ of certiorari directed to the 2nd District’s opinion reported at 268 So.2d 173 (1972), reflected apparent jurisdiction in this Court. We issued the writ and have heard argument of the parties. Upon further consideration of the matter we have determined that the cited decisions present no direct conflict as required by Article V, Section 3(b)(3) (1973), Florida Constitution, F.S.A. Therefore, the writ must be and is hereby
Discharged.
It is so ordered.
CARLTON, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.